        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 1 of 31




 1 KIBLER FOWLER & CAVE LLP
     Michael D. Kibler (SBN 243982)
 2 mkibler@kfc.law
     Matthew J. Cave (SBN 280704)
 3 mcave@kfc.law
     Kevin C. Kroll (SBN 301532)
 4 kkroll@kfc.law
     11100 Santa Monica Blvd., Suite 360
 5 Los Angeles, California 90025
     Telephone: (310) 409-0400
 6 Facsimile:   (310) 409-0401
 7 Attorneys for PricewaterhouseCoopers
     LLP
 8

 9
                           UNITED STATES BANKRUPTCY COURT
10
      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11

12
     In re:                                         CASE NO. 19-30088 (DM)
13                                                  Chapter 11
     PG&E CORPORATION
14                                                  NOTICE OF APPEAL AND
              -and-                                 STATEMENT OF ELECTION
15
     PACIFIC GAS AND ELECTRIC
16 COMPANY,

17                    Debtors.
18

19

20

21

22

23

24

25

26

27

28

Case: 19-30088        Doc# 11215-1
                           11199 Filed:
                                   Filed:
                                        09/07/21
                                          09/09/21 Entered:
                                                    Entered:09/07/21
                                                              09/09/21
                                                                     19:59:40
                                                                       15:36:02 Page
                                                                                 Page1
                                        13ofof341                                        13
                   Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 2 of 31
Official Form 417A (12/18)




                            NOTICE OF APPEAL AND STATEMENT OF ELECTION


       Part 1: Identify the appellant(s)
           1. Name(s) of appellant(s): PricewaterhouseCoopers LLP

           2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this
                appeal:
                For appeals in an adversary proceeding.            For appeals in a bankruptcy case and not in an

                    Plaintiff                                      adversary proceeding.
                    Defendant                                       Debtor
                    Other (describe) ________________________       Creditor
                                                                     Trustee
                                                                    x Other (describe)
                                                                                           Party in Interest
                                                                                           ________________________


       Part 2: Identify the subject of this appeal
           1. Describe the judgment, order, or decree appealed from: Order Compelling
              PricewaterhouseCoopers LLP's Compliance with Rule 2004 Subpoena In Relation To the
              General Rate Case Documents, attached as Exhibit A.

           2. State the date on which the judgment, order, or decree was entered: August 24, 2021


       Part 3: Identify the other parties to the appeal

       List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
       and telephone numbers of their attorneys (attach additional pages if necessary):

           1. Party: The Honorable John K.                 Attorneys: Evan C. Borges
                     Trotter (Ret.), Trustee of                       EBorges@GGTrialLaw.com
                     the PG&E Fire Victim                             Sarah Kelly-Kilgore
                     Trust                                            SKellyKilgore@GGTrialLaw.com
                                                                      GREENBERG GROSS LLP
                                                                      601 S. Figueroa Street, 30th Floor
                                                                      Los Angeles, CA 90017
                                                                      Tel.: 213-334-7000




       Official Form 417A                     Notice of Appeal and Statement of Election                              page 1

        Case: 19-30088          Doc# 11215-1
                                     11199 Filed:
                                             Filed:
                                                  09/07/21
                                                    09/09/21 Entered:
                                                              Entered:09/07/21
                                                                        09/09/21
                                                                               19:59:40
                                                                                 15:36:02 Page
                                                                                           Page2
                                                  14ofof341                                                                    14
            Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 3 of 31




Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

           x Appellant(s) elect to have the appeal heard by the United States District Court rather than by
           
             the Bankruptcy Appellate Panel.


Part 5: Sign below

_____________________________________________________                              September 7, 2021
                                                                             Date: ____________________________
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
Michael D. Kibler (SBN 243982)
mkibler@kfc.law
KIBLER FOWLER & CAVE LLP
11100 Santa Monica Blvd., Suite 360
Los Angeles, CA 90025
Tel.: 213-334-7000




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.


[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director’s Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]




Official Form 417A                   Notice of Appeal and Statement of Election                             page 2
Case: 19-30088          Doc# 11215-1
                             11199 Filed:
                                     Filed:
                                          09/07/21
                                            09/09/21 Entered:
                                                      Entered:09/07/21
                                                                09/09/21
                                                                       19:59:40
                                                                         15:36:02 Page
                                                                                   Page3
                                          15ofof341                                                                  15
                                          Entered
              Case 4:21-cv-07118-HSG Document     on Docket
                                              1 Filed 09/15/21 Page 4 of 31
                                              August 24, 2021
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1                                              Signed and Filed: August 24, 2021

 2
 3
 4
                                                ________________________________________
 5                                              DENNIS MONTALI
                                                U.S. Bankruptcy Judge
 6
 7                         UNITED STATES BANKRUPTCY COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )          Bankruptcy Case
10                                     )          No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )          Chapter 11
12                - and -              )
                                       )          Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                       )
14             Reorganized Debtors.    )
                                       )
15                                     )
     ☐ Affects PG&E Corporation        )
16   ☐ Affects Pacific Gas and         )
          Electric Company             )
17                                     )
     ☒ Affects both Debtors            )
18                                     )
     * All papers shall be filed in    )
19   the Lead Case, No. 19-30088 (DM). )
                                       )
20
21         ORDER COMPELLING PRICEWATERHOUSECOOPERS LLP’S COMPLIANCE
                    WITH RULE 2004 SUBPOENA IN RELATION TO
22                      THE GENERAL RATE CASE DOCUMENTS
23          The Court has considered the letter briefs dated August 19,
24   2021, from counsel for the Fire Victim Trust and
25   PricewaterhouseCoopers LLP (“PwC”) (Dkt. Nos. 11109 and 11133).
26   It has also reviewed the definition of Assigned Rights and
27   Causes of Action (Confirmed Plan ¶ 1.8) and the broad reach of
28   Fed. R. Bankr. P. 2004(b) (“. . . the acts, conduct, or
                                            -1-


     Case:
      Case:19-30088
            19-30088 Doc#
                      Doc#11199-1
                           11215-1
                           11145 Filed:
                                   Filed:
                                    Filed:
                                        08/24/21
                                          09/07/21
                                           09/09/21 Entered:
                                                     Entered:
                                                      Entered:
                                                             08/24/21
                                                              09/07/21
                                                               09/09/21
                                                                      17:38:37
                                                                       19:59:40
                                                                        15:36:02 Page
                                                                                  Page
                                                                                   Page
                                                                                      11
                                         16ofof441                                         16
             Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 5 of 31




 1   property, or to the liabilities and financial condition of the

 2   debtor, or to any matter which may affect the administration of

 3   the debtor’s estate . . . .”)

 4          The court disagrees with PwC’s counsel’s contention that

 5   the Trustee should not be allowed to obtain information unless

 6   relating in any way to “causation” of the wildfires.                If, at the

 7   end of the day, PwC has no culpability or exposure because of

 8   the lack of causation, it might have no liability.               But until

 9   then, the Court is not persuaded by the “you won’t find anything

10   so I don’t have to give it to you” position being asserted.

11          It is worth noting that PwC’s counsel letter stresses that

12   “almost” all of PwC’s work was conducted on equipment owned by

13   Debtors.     Again, that the management consulting work “consisted

14   primarily of meeting with PG&E personnel, etc.”               Later he states

15   that the work product “consists primarily” of PG&E documents.

16          These excerpts, even taken in context, invite further

17   examination by the Trustee.          If there is nothing gleaned of

18   value, PwC has nothing to worry about other than the

19   inconvenience and cost of having to comply with this discovery.

20          Another safeguard the Court expects counsel on both sides

21   to keep in mind is as set forth in footnote 4 to the Trustee’s

22   counsel’s August 19 letter.          The operative deadlines set forth

23   below should commence after PwC has produced the list of

24   contracts to be provided and thereafter counsel have met and

25   conferred as to which of those contracts relate to the General

26   Rate Case and must be produced in accordance with this order.

27          1.    Within twenty-one (21) days of the meet and confer

28   following the production of the list referred to in Dkt. No.
                                            -2-


     Case:
      Case:19-30088
            19-30088 Doc#
                      Doc#11199-1
                           11215-1
                           11145 Filed:
                                   Filed:
                                    Filed:
                                        08/24/21
                                          09/07/21
                                           09/09/21 Entered:
                                                     Entered:
                                                      Entered:
                                                             08/24/21
                                                              09/07/21
                                                               09/09/21
                                                                      17:38:37
                                                                       19:59:40
                                                                        15:36:02 Page
                                                                                  Page
                                                                                   Page
                                                                                      22
                                         17ofof441                                         17
              Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 6 of 31




 1   11109 at footnote 4, unless otherwise agreed by the Trustee and

 2   to the extent such materials have not already been produced by

 3   PwC, PwC shall produce to the Trustee all documents and

 4   information described at No. 5 of the Trustee’s status report of

 5   August 2, 2021: PwC’s deliverables relating to the General Rate

 6   Case, meaning PwC’s work product generated in connection with

 7   that engagement, including advice, recommendations, analysis,

 8   and/or reports to PG&E, during the time period 2013 through

 9   March 17, 2020.

10          2.    In the event that PwC withholds any of the above-

11   described documents based on a claim of attorney-client

12   privilege, work-product protection, or any other privilege,

13   whether such privilege is asserted by PG&E or PwC, PwC shall

14   provide a privilege log to the Trustee within seven (7) days

15   after the time set forth in paragraph 1 above, unless otherwise

16   agreed by the Trustee, identifying, as demanded by the subpoena:

17   (a) the type, title and subject matter of the Document; (b) the

18   place, date, and manner of preparation of the Document; (c) all

19   authors, addressees, and recipients of            the Document, including

20   information about such persons to assess the privilege asserted;

21   and (d) the legal privilege(s) and the factual basis for the

22   claim.

23          3.    This Order is without prejudice to the Trustee’s right

24   to seek additional examinations or documents pursuant to

25   Bankruptcy Rule 2004 or any other applicable law.

26                                  **END OF ORDER**

27
28
                                            -3-


     Case:
      Case:19-30088
            19-30088 Doc#
                      Doc#11199-1
                           11215-1
                           11145 Filed:
                                   Filed:
                                    Filed:
                                        08/24/21
                                          09/07/21
                                           09/09/21 Entered:
                                                     Entered:
                                                      Entered:
                                                             08/24/21
                                                              09/07/21
                                                               09/09/21
                                                                      17:38:37
                                                                       19:59:40
                                                                        15:36:02 Page
                                                                                  Page
                                                                                   Page
                                                                                      33
                                         18ofof441                                         18
             Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 7 of 31




 1                                 COURT SERVICE LIST

 2
     ECF Recipients
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -4-


     Case:
      Case:19-30088
            19-30088 Doc#
                      Doc#11199-1
                           11215-1
                           11145 Filed:
                                   Filed:
                                    Filed:
                                        08/24/21
                                          09/07/21
                                           09/09/21 Entered:
                                                     Entered:
                                                      Entered:
                                                             08/24/21
                                                              09/07/21
                                                               09/09/21
                                                                      17:38:37
                                                                       19:59:40
                                                                        15:36:02 Page
                                                                                  Page
                                                                                   Page
                                                                                      44
                                         19ofof441                                         19
       Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 8 of 31




 1 KIBLER FOWLER & CAVE LLP
     Michael D. Kibler (SBN 243982)
 2
     mkibler@kfc.law
 3   Matthew J. Cave (SBN 280704)
     mcave@kfc.law
 4   Kevin C. Kroll (SBN 301532)
     kkroll@kfc.law
 5   11100 Santa Monica Blvd., Suite 360
     Los Angeles, California 90025
 6
     Telephone: (310) 409-0400
 7   Facsimile: (310) 409-0401

 8 Attorneys for PricewaterhouseCoopers
     LLP
 9

10

11                       UNITED STATES BANKRUPTCY COURT

12    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

13

14 In re:                                      CASE NO. 19-30088 (DM)
                                               Chapter 11
15 PG&E CORPORATION
                                               PRICEWATERHOUSECOOPERS
16
            -and-                              LLP’S NOTICE OF MOTION AND
17                                             MOTION FOR LEAVE TO
   PACIFIC GAS AND ELECTRIC                    APPEAL FROM ORDER
18 COMPANY,                                    COMPELLING
                                               PRICEWATERHOUSECOOPERS
19                  Debtors.                   LLP’S COMPLIANCE WITH RULE
                                               2004 SUBPOENA IN RELATION
20
                                               TO THE GENERAL RATE CASE
21                                             DOCUMENTS; MEMORANDUM
                                               OF POINTS AND AUTHORITIES
22

23

24

25
       PRICEWATERHOUSECOOPERS
Case: 19-30088  Doc# 11215-1  LLP’S
                     11200 Filed:
                              Filed:NOTICE
                                  09/07/21
                                     09/09/21OF Entered:
                                                MOTION AND
                                                 Entered:   MOTION
                                                         09/07/21
                                                           09/09/21 FOR LEAVE
                                                                  20:05:41
                                                                    15:36:02  TO
                                                                             PageAPPEAL
                                                                              Page1
                                        FROM
                                   20ofof1841 ORDER                                     20
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 9 of 31




 1 TO THE CLERK OF THE BANKRUPTCY COURT; THE HONORABLE

 2
     DENNIS MONTALI, U.S. BANKRUPTCY JUDGE; THE UNITED STATES
 3
     DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA; AND ALL
 4
     PARTIES IN INTEREST:
 5
           PLEASE TAKE NOTICE that PricewaterhouseCoopers LLP (“PwC”) hereby
 6

 7 respectfully moves the District Court for leave to file an appeal from the Order of

 8 the Bankruptcy Court entered August 24, 2021 (the “Order”) compelling PwC’s

 9
     compliance with a Rule 2004 Subpoena in relation to the General Rate Case
10
     documents in the above-captioned proceeding, pursuant to 28 U.S.C. § 158(a) and
11
     Federal Rules of Bankruptcy Procedure Rules 8001 and 8004.
12

13
           This motion is based on this Notice of Motion and Motion, the attached

14 Memorandum of Points and Authorities, the Appendix of Exhibits in Support of

15 Motion for Leave to Appeal filed herewith, including the Order and the letter briefs

16
     relating thereto, the Notice of Appeal and Statement of Election filed concurrently
17
     with this Motion, all other pleadings and papers on file with the Court, and such
18
     other evidence and argument as may be presented at or before any hearing or ruling
19

20
     on this motion.

21

22

23

24

25                                             ii
       PRICEWATERHOUSECOOPERS
Case: 19-30088  Doc# 11215-1  LLP’S
                     11200 Filed:
                              Filed:NOTICE
                                  09/07/21
                                     09/09/21OF Entered:
                                                MOTION AND
                                                 Entered:   MOTION
                                                         09/07/21
                                                           09/09/21 FOR LEAVE
                                                                  20:05:41
                                                                    15:36:02  TO
                                                                             PageAPPEAL
                                                                              Page2
                                        FROM
                                   21ofof1841 ORDER                                        21
       Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 10 of 31




 1 Dated: September 7, 2021             KIBLER FOWLER & CAVE LLP
 2

 3
                                        By: /s/ Matthew J. Cave
 4                                          MICHAEL D. KIBLER
                                            MATTHEW J. CAVE
 5
                                            KEVIN C. KROLL
 6                                          Attorneys for PricewaterhouseCoopers
                                            LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                            iii
       PRICEWATERHOUSECOOPERS
Case: 19-30088  Doc# 11215-1  LLP’S
                     11200 Filed:
                              Filed:NOTICE
                                  09/07/21
                                     09/09/21OF Entered:
                                                MOTION AND
                                                 Entered:   MOTION
                                                         09/07/21
                                                           09/09/21 FOR LEAVE
                                                                  20:05:41
                                                                    15:36:02  TO
                                                                             PageAPPEAL
                                                                              Page3
                                        FROM
                                   22ofof1841 ORDER                                       22
          Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 11 of 31




 1                                                 TABLE OF CONTENTS
                                                                                                                                              Page
 2
     I.      INTRODUCTION ..................................................................................................................1
 3 II.       STATEMENT OF FACTS AND PROCEDURAL HISTORY .............................................2

 4           A.        PG&E’s Chapter 11 Bankruptcy and the Reorganization Plan ..................................2

 5           B.        PG&E Assigns Specific Causes of Action to the Fire Victims Trust ........................3

             C.        The Rule 2004 Subpoena ...........................................................................................3
 6
             D.        The Court’s Order Regarding the General Rate Case ................................................5
 7
     III.    ISSUES SOUGHT TO BE RAISED ON APPEAL...............................................................6
 8
     IV.     ARGUMENT .........................................................................................................................6
 9           A.        The Bankruptcy Court’s Order Was “Final” Such That PwC May Appeal as
                       of Right .......................................................................................................................6
10
             B.        Alternatively, an Interlocutory Appeal Is Proper Here ..............................................7
11
                       1.         The Bankruptcy Court Order Decided a Controlling Question of
12                                Law .................................................................................................................9

                       2.         The Bankruptcy Court’s Ruling Involves a Legal Question About
13                                Which There Are Substantial Grounds For Difference of Opinion .............10

14                     3.         Resolution of This Question on Appeal Will Materially Advance
                                  Termination of PwC’s Role in This Proceeding ..........................................11
15
     V.      CONCLUSION AND RELIEF SOUGHT ...........................................................................12
16

17

18

19

20

21

22

23

24

25
Case: 19-30088         Doc# 11215-1
                            11200 Filed:
                                    Filed: 09/09/21ivEntered:
                                         09/07/21      Entered:
                                                              09/07/21
                                                                09/09/21
                                                                       20:05:41
                                                                         15:36:02 Page
                                                                                   Page4
                                MEMORANDUM
                                         23ofofOF
                                              1841POINTS AND AUTHORITIES                                                                               23
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 12 of 31




 1                                        TABLE OF AUTHORITIES

 2

 3                                                                                                              Page(s)
     Cases
 4

 5
     Ass'n of Irritated Residents v. Fred Schakel Dairy,
       634 F. Supp. 2d 1081 (E.D. Cal. 2008) .................................................................. 10
 6
   Bearry v. Beech Aircraft Corp.,
 7   818 F.2d 370 (5th Cir. 1987) .................................................................................. 10

 8 Deutsche Bank Nat. Tr. Co. v. F.D.I.C.,
        854 F. Supp. 2d 756 (C.D. Cal. 2011).................................................................... 10
 9
     Elliott v. Four Seasons Properties (In re Frontier Properties),
10     979 F.2d 1358 (9th Cir. 1992) .................................................................................. 7
11 In re Burke,

12
        95 B.R. 716 (B.A.P. 9th Cir. 1989) .......................................................................... 7

13
     In re Cement Antitrust Litigation (MDL No. 296),
       673 F.2d 1020 (9th Cir. 1982) .............................................................................. 8, 9
14
   In re Couch,
15   80 B.R. 512 (S.D. Cal. 1987) ............................................................................... 8, 9

16 In re Price,
        79 B.R. 888 (B.A.P. 9th Cir.) ................................................................................... 7
17
     In re Roderick Timber Co.,
18     185 B.R. 601 (B.A.P. 9th Cir. 1995) .................................................................... 7, 8
19 In re Tudor Associates, Ltd.,

20
        64 B.R. 656 (E.D.N.C. 1986) ............................................................................. 8, 11

21 In re Wilson Freight Co.,
        21 B.R. 398 (S.D.N.Y. 1982) ............................................................................. 8, 11
22
   In re Xebec,
23   147 B.R. 5118 (B.A.P. 9th Cir. 1992) ...................................................................... 8

24 Katz v. Carte Blanche Corp.,
        496 F.2d 747 (3d Cir. 1974) ..................................................................................... 9
25
Case: 19-30088        Doc# 11215-1
                           11200 Filed:
                                   Filed: 09/09/21v Entered:
                                        09/07/21      Entered:
                                                             09/07/21
                                                               09/09/21
                                                                      20:05:41
                                                                        15:36:02 Page
                                                                                  Page5
                               MEMORANDUM
                                        24ofofOF
                                             1841POINTS AND AUTHORITIES                                                   24
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 13 of 31




 1 Kern-Tulane Water Dist v. City of Bakersfield,
        634 F. Supp. 656 (E.D. Cal. 1986) ......................................................................... 10
 2
     Mason v. Integrity Ins. Co. (In re Mason),
 3
      709 F.2d 1313 (9th Cir. 1983) .................................................................................. 6
 4 Statutes

 5 11 U.S.C. § 330............................................................................................................ 8

 6
     28 U.S.C. § 1292........................................................................................................ 10
 7
     28 U.S.C. § 1292(b) ................................................................................................. 7, 8
 8
     28 U.S.C. § 158(a) ...............................................................................................ii, 1, 7
 9
     28 U.S.C. § 158(a)(3) .................................................................................................. 7
10
     Rules
11
     Federal Rules of Bankruptcy Procedure Rules 8001 and 8004 ...............................ii, 1
12
     FRBP Rule 8001(e)...................................................................................................... 1
13
     FRBP Rule 8004 .......................................................................................................... 7
14
     Other Authorities
15
   In re Lewis,
16   1994 U.S. Dist. LEXIS 4492, at *7 (N.D. Cal. Mar. 31, 1994) ............................... 8

17

18

19

20

21

22

23

24

25
Case: 19-30088         Doc# 11215-1
                            11200 Filed:
                                    Filed: 09/09/21viEntered:
                                         09/07/21      Entered:
                                                              09/07/21
                                                                09/09/21
                                                                       20:05:41
                                                                         15:36:02 Page
                                                                                   Page6
                                MEMORANDUM
                                         25ofofOF
                                              1841POINTS AND AUTHORITIES                                                       25
          Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 14 of 31




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.      INTRODUCTION
 3
             Pursuant to 28 U.S.C. § 158(a) and Federal Rules of Bankruptcy Procedure
 4
     (“FRBP”) Rules 8001 and 8004, PricewaterhouseCoopers LLP (“PwC”) has filed a
 5
     Notice of Appeal from the Bankruptcy Court’s Order dated August 24, 2021 (the
 6

 7 “Order”) compelling PwC’s compliance with a Rule 2004 Subpoena within twenty-

 8 one days of a meet and confer between the parties. PwC brings this motion for

 9
     leave to appeal the Bankruptcy Court’s ruling in the event this Court determines that
10
     the ruling is not a “final” order from which PwC can appeal as of right. PwC has
11
     also concurrently filed a Statement of Election, pursuant to FRBP Rule 8001(e),
12

13
     electing to have this appeal heard by the District Court.

14           PwC should be granted leave because the question presented has an

15 immediate impact on the course of future proceedings and the parties’ expenditure

16
     of time and resources, not just with respect to the Order being challenged but also
17
     with respect to future anticipated discovery. Resolving this question now is in the
18
     interests of all parties.
19

20
             PwC asks that this Court grant its motion for leave to file an appeal of the

21 Bankruptcy Court’s Order.

22

23

24

25
Case: 19-30088     Doc# 11215-1
                        11200 Filed:
                                Filed: 09/09/211 Entered:
                                     09/07/21      Entered:
                                                          09/07/21
                                                            09/09/21
                                                                   20:05:41
                                                                     15:36:02 Page
                                                                               Page7
                            MEMORANDUM
                                     26ofofOF
                                          1841POINTS AND AUTHORITIES                        26
       Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 15 of 31




 1 II.     STATEMENT OF FACTS AND PROCEDURAL HISTORY
 2
           A.     PG&E’s Chapter 11 Bankruptcy and the Reorganization Plan
 3
           On January 29, 2019, PG&E Corporation (“PG&E Corp.”) and its primary
 4
     operating subsidiary, Pacific Gas and Electric Company (the “Utility”; together with
 5
     PG&E Corp., “PG&E”), filed voluntary Chapter 11 petitions in the United States
 6

 7 Bankruptcy Court for the Northern District of California. PG&E’s cases have been

 8 assigned to the Honorable Dennis Montali jointly under Case No. 19-30088.

 9
           On June 20, 2020, the Court issued an order confirming the Debtors’ and
10
     Shareholder Proponents’ Joint Plan of Reorganization Dated June 19, 2020 (the
11
     “Plan”). [Dkt. 8048]. The order authorized the Plan proponents to establish a trust
12

13
     (the “Fire Victim Trust”) to administer, process, settle, resolve, liquidate, satisfy,

14 and pay all claims of fire victims. In addition, Debtors assigned to the Fire Victim

15 Trust very limited rights and specific potential causes of action against third parties.

16
     Id. Section 1.8 of the Plan provides:
17
                  Assigned Rights and Causes of Action means any and all
18                rights, claims, causes of action, and defenses related thereto
                  relating directly or indirectly to any of the Fires that the
19                Debtors may have against vendors, suppliers, third party
20
                  contractors and consultants (including those who provided
                  services regarding the Debtors’ electrical system, system
21                equipment, inspection and maintenance of the system, and
                  vegetation management), former directors and officers of
22                the Debtors solely to the extent of any directors and
                  officers’ Side B Insurance Coverage, and others as mutually
23
                  agreed upon by the Plan Proponents and identified in the
24                Schedule of Assigned Rights and Causes of Action.

25
Case: 19-30088    Doc# 11215-1
                       11200 Filed:
                               Filed: 09/09/212 Entered:
                                    09/07/21      Entered:
                                                         09/07/21
                                                           09/09/21
                                                                  20:05:41
                                                                    15:36:02 Page
                                                                              Page8
                           MEMORANDUM
                                    27ofofOF
                                         1841POINTS AND AUTHORITIES                           27
       Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 16 of 31




 1 Id.

 2
           B.     PG&E Assigns Specific Causes of Action to the Fire Victims Trust
 3
           The Schedule of Assigned Rights and Causes of Action lays out in further
 4
     detail what the Debtor assigned to the Fire Victim Trust. The Schedule of Assigned
 5
     Rights and Causes of Action describes the limited claims assigned to the Trustee as
 6

 7 follows:

 8                [A]ny and all rights, claims, causes of action, and defenses
                  related thereto that arose prior to the Petition Date [January
 9
                  29, 2019] relating to the cause of any of the Fires that the
10                Debtors may have against . . . consultants who performed
                  services before the allegedly relevant fire and where such
11                claims relate to an alleged failure of the . . . consultant to
                  provide the contracted services in the manner required by
12                the applicable contract.
13 [Dkt. 7711-1]. Section 1.86 of the Plan makes abundantly clear that the only claims

14
     assigned to the Fire Victim Trust are those that relate to conduct prior to January 29,
15
     2019, and that relate to causation of the “Fires.” And, “Fires” is defined to mean
16
     the 2015 Butte Fire, the 2017 North Bay Wildfires, and the 2018 Camp Fire. [Dkt.
17

18 8048].

19         C.     The Rule 2004 Subpoena
20         On March 17, 2020, the Official Committee of Tort Claimants (“TCC”)
21
     issued a Rule 2004 Subpoena to PwC (the “Subpoena”). On July 22, 2020, the
22
     Court ordered that the Fire Victim Trust, through its Trustee, would assume the
23

24

25
Case: 19-30088   Doc# 11215-1
                      11200 Filed:
                              Filed: 09/09/213 Entered:
                                   09/07/21      Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02 Page
                                                                             Page9
                          MEMORANDUM
                                   28ofofOF
                                        1841POINTS AND AUTHORITIES                             28
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 17 of 31




  1 Official Committee of Tort Claimants’ rights and responsibilities with respect to

  2
      enforcement of the Subpoena. [Dkt. 8480].
  3
            The Subpoena, on its face, requests documents far beyond those that could
  4
      relate to wildfire causation—the only claims that the Debtor assigned to the Trust—
  5
      and includes documents that constitute or memorialize “reports, analyses,
  6

  7 summaries, or descriptions of [PwC’s] work for PG&E” for the time period January

  8 1, 2013, to March 17, 2020. [Dkt. 6351-2]. On April 9, 2020, PwC served written

  9
      objections to the Subpoena, pointing out the extraordinary breadth of the Subpoena
 10
      as well as issues of undue burden and privilege. Since then, PwC has made a total
 11
      of eight document productions to the Trustee containing nearly two thousand pages
 12

 13
      of contracts, policies, and deliverables.

 14         The parties continued to meet and confer with respect to PwC’s responses and

 15 objections to the Subpoena, which resulted in a number of discovery conferences

 16
      before the Court. On August 11, 2021, the Court issued an Order Compelling
 17
      PricewaterhouseCoopers LLP’s Compliance with Rule 2004 Subpoena (the “August
 18
      11 Order”). The August 11 Order required PwC to produce certain categories of
 19

 20
      documents and it also directed the Trustee and PwC to submit letter briefs setting

 21 forth their respective positions as to the Trustee’s request for PwC’s deliverables

 22 “relating to the General Rate Case, meaning PwC’s work product generated in

 23
      connection with that engagement, including advice, recommendations, analysis,
 24

 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/214Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                10
                        MEMORANDUM 29ofofOF
                                        1841POINTS AND AUTHORITIES                          29
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 18 of 31




  1 and/or reports to PG&E, during the time period 2013 through March 17, 2020.”

  2
      [Dkt. 11055].
  3
            D.     The Court’s Order Regarding the General Rate Case
  4
            The Trustee and PwC submitted letter briefs on August 19, 2021, outlining
  5
      their respective positions regarding the Trustee’s request for PwC deliverables
  6

  7 related to the General Rate Case. PwC argued that the Trustee’s demand should be

  8 denied because the information sought did not relate in any way to causation of the

  9
      wildfires at issue, noting that for the past year the Trustee himself has defined the
 10
      scope of the Rule 2004 Subpoena this way. [Dkt. 11133]. The Trustee did not
 11
      dispute that the scope of its claims was limited to those relating to the cause of any
 12

 13
      of the wildfires, but instead argued that the scope of discovery is “not limited to only

 14 those documents known to be admissible in some future proceeding.” [Dkt. 11109].

 15         On August 24, 2021, after reviewing the parties’ submitted letter briefs, the
 16
      Court issued an Order Compelling PricewaterhouseCoopers LLP’s Compliance with
 17
      Rule 2004 Subpoena In Relation to the General Rate Case Documents (the “Order”).
 18
      [Dkt. 11145].
 19

 20
            In the Order, the Court stated its disagreement with PwC’s contention that

 21 “the Trustee should not be allowed to obtain information unless relating in any way

 22 to ‘causation’ of the wildfires.” Although the Court expressly referenced Section

 23
      1.8 of the Plan in the Order, it did not reference the Schedule of Assigned Rights
 24
      and Causes of Action, which expressly limits the claims assigned by PG&E to the
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/215Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                11
                        MEMORANDUM 30ofofOF
                                        1841POINTS AND AUTHORITIES                             30
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 19 of 31




  1 Trustee to only those “that arose prior the Petition Date relating to the cause of any

  2
      of the Fires.” (emphasis added.)
  3
             The Court appears to have mistakenly interpreted PwC’s argument as being
  4
      one of “you won’t find anything so I don’t have to give it to you,” rather than PwC’s
  5
      actual position: that the bounds of permissible discovery, even in the Rule 2004
  6

  7 context, are circumscribed by the potential claims relating to causation of the

  8 wildfires, consistent with the Schedule of Assigned Rights and Causes of Action.

  9
      [See Dkt. 11145].
 10
      III.   ISSUES SOUGHT TO BE RAISED ON APPEAL
 11
             The issue PwC seeks to appeal is whether the Bankruptcy Court’s finding that
 12

 13
      the Trustee may obtain information that does not relate in any way to causation of

 14 the wildfires was an abuse of discretion because PG&E did not assign non-causation

 15 related claims to the Trustee.

 16
      IV.    ARGUMENT
 17
             A.    The Bankruptcy Court’s Order Was “Final” Such That PwC May
 18
                   Appeal as of Right
 19

 20
             The Ninth Circuit, applying a “pragmatic approach to finality” in bankruptcy

 21 matters, permits appeals as of right from proceedings that are “distinct” and

 22 “conclusive,” even though they do not resolve the entire bankruptcy case and thus

 23
      technically are interlocutory. See, e.g., Mason v. Integrity Ins. Co. (In re Mason),
 24
      709 F.2d 1313, 1316 (9th Cir. 1983). Under this “pragmatic” finality rule, a party
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/216Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                12
                        MEMORANDUM 31ofofOF
                                        1841POINTS AND AUTHORITIES                           31
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 20 of 31




  1 may appeal as of right where the court’s order “(1) resolves and seriously affects

  2
      substantive rights and (2) finally determines the discrete issue to which it is
  3
      addressed.” Elliott v. Four Seasons Properties (In re Frontier Properties), 979 F.2d
  4
      1358, 1363 (9th Cir. 1992).
  5
            The Bankruptcy Court’s Order satisfies the Ninth Circuit standard for
  6

  7 bankruptcy “finality.” The Order involves a discrete legal question concerning the

  8 scope of the Trustee’s assigned claims and therefore, the scope of permissible

  9
      discovery as to those claims. The legal issue of permissible discovery has been
 10
      adjudicated conclusively against PwC and with serious consequences for PwC’s
 11
      substantive rights. Unless the Order is corrected, PwC may well be forced to
 12

 13
      produce documents and respond to discovery demands that address matters that

 14 exceed the scope of the claims assigned to the Trustee by PG&E. Accordingly, for

 15 all practical purposes, the Order is “final” and PwC may appeal as of right pursuant

 16
      to 28 U.S.C. § 158(a).
 17
            B.     Alternatively, an Interlocutory Appeal Is Proper Here
 18
            In the alternative, PwC moves pursuant to FRBP Rule 8004 and 28 U.S.C.
 19

 20
      § 158(a)(3) for leave to file an appeal from the Order. In deciding motions for leave

 21 to appeal under FRBP Rule 8004, the district courts have looked for guidance to the

 22 standards set forth in 28 U.S.C. § 1292(b) relating to certification by district courts

 23
      of questions for interlocutory appeal to the Court of Appeals. See In re Burke, 95
 24
      B.R. 716, 717 (B.A.P. 9th Cir. 1989); In re Price, 79 B.R. 888, 889 (B.A.P. 9th
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/217Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                13
                        MEMORANDUM 32ofofOF
                                        1841POINTS AND AUTHORITIES                            32
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 21 of 31




  1 Cir.), aff'd mem., 871 F.2d 97 (9th Cir. 1989); In re Roderick Timber Co., 185 B.R.

  2
      601, 604 (B.A.P. 9th Cir. 1995); In re Lewis, 1994 U.S. Dist. LEXIS 4492, at *7
  3
      (N.D. Cal. Mar. 31, 1994).
  4
               Under 28 U.S.C. § 1292(b), leave to appeal should be granted where an
  5
      interlocutory order (i) involves a “controlling question of law,” (ii) as to which there
  6

  7 is “substantial grounds for difference of opinion,” and (iii) an immediate appeal may

  8 “materially advance the ultimate termination of the litigation.” See In re Cement

  9
      Antitrust Litigation (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1982), aff’d, 459
 10
      U.S. 1190 (1983). Applying these standards, courts within the Ninth Circuit and
 11
      elsewhere have granted leave to appeal an interlocutory order in circumstances
 12

 13
      similar to or far less pressing than those in this case. See, e.g., In re Couch, 80 B.R.

 14 512, 514 (S.D. Cal. 1987) (granting leave to appeal from discovery order of

 15 bankruptcy court); see also Roderick Timber, 185 B.R. at 604 (granting leave to

 16
      appeal from bankruptcy court award of compensation to trustee); In re Xebec, 147
 17
      B.R. 5118 (B.A.P. 9th Cir. 1992) (granting leave to appeal question whether an
 18
      award of attorneys’ fees and costs qualified as reasonable expenses under 11 U.S.C.
 19

 20
      § 330); In re Tudor Associates, Ltd., 64 B.R. 656, 660 (E.D.N.C. 1986) (granting

 21 leave to appeal question whether debtor in possession is officer of court for purposes

 22 of pleading “fraud on the court” cause of action); In re Wilson Freight Co., 21 B.R.

 23
      398, 401 (S.D.N.Y. 1982) (granting leave to appeal order granting interim counsel
 24
      fees).
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/218Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                14
                        MEMORANDUM 33ofofOF
                                        1841POINTS AND AUTHORITIES                               33
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 22 of 31




  1         In Couch, a trustee served discovery that an insurer objected to on grounds of
  2
      overbreadth, attorney-client and work-product privileges, and violation of an
  3
      insureds’ right to privacy. 80 B.R. at 514. The bankruptcy court granted the
  4
      trustee’s motion, and the insurer requested leave to file an interlocutory appeal of
  5
      the order. Id. The District Court heard and considered the insurer’s appeal and
  6

  7 reversed the discovery order of the bankruptcy court. Id., at 517. This Court should

  8 follow Couch, and grant PwC leave to appeal.

  9
                   1.     The Bankruptcy Court Order Decided a Controlling Question of
 10
                          Law
 11
            An issue is deemed to raise a “controlling question of law” in any of a variety
 12

 13
      of circumstances. At the “very least,” “‘every order which, if erroneous, would be

 14 reversible error on final appeal”’ is a controlling question of law. Cement Antitrust

 15 Litig., 673 F.2d at 1026 (quoting Katz v. Carte Blanche Corp., 496 F.2d 747, 755

 16
      (3d Cir. 1974)). However, even if the order sought to be appealed would not
 17
      constitute reversible error, the Ninth Circuit regards an issue as controlling and
 18
      meriting interlocutory review if “resolution of the issue on appeal could materially
 19

 20
      affect the outcome” of the litigation. Cement Antitrust Litig., 673 F.2d at 1026.

 21         Here, the Order seeks to expand the scope of discovery to include discovery

 22 relating to potential claims that would be in direct contravention of the Schedule of

 23
      Assigned Rights and Causes of Action, which limits the Trustee’s assigned claims to
 24
      those relating to the cause of any of the wildfires. Such an Order has a material
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed: 09/09/219Entered:
                                  09/07/21       Entered:
                                                        09/07/21
                                                          09/09/21
                                                                 20:05:41
                                                                   15:36:02Page
                                                                             Page
                                                                                15
                        MEMORANDUM 34ofofOF
                                        1841POINTS AND AUTHORITIES                            34
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 23 of 31




  1 effect on further discovery in this case and could result in additional unnecessary

  2
      costs as the case progresses.
  3
                   2.    The Bankruptcy Court’s Ruling Involves a Legal Question About
  4
                         Which There Are Substantial Grounds For Difference of Opinion
  5
            “Substantial grounds for difference of opinion” exist either where the issue
  6

  7 sought to be appealed is novel or there is a lack of authority interpreting the issue.

  8 See Deutsche Bank Nat. Tr. Co. v. F.D.I.C., 854 F. Supp. 2d 756, 769 (C.D. Cal.

  9
      2011) (“Even where no conflicting case law exists, however, it is still possible to
 10
      establish a substantial ground for a difference of opinion. In such circumstances, the
 11
      Court must make an inquiry into the merits to determine whether there is substantial
 12

 13
      grounds for a difference of opinion.”) (internal quotations and citations omitted);

 14 Ass'n of Irritated Residents v. Fred Schakel Dairy, 634 F. Supp. 2d 1081, 1090-1093

 15 (E.D. Cal. 2008) (substantial grounds for difference of opinion existed where the

 16
      issues were novel issues of first impression and there was no case law, discussion, or
 17
      disposition involving the issues); Bearry v. Beech Aircraft Corp., 818 F.2d 370,
 18
      372-73 (5th Cir. 1987) (district court properly certified leave to appeal where legal
 19

 20
      issue presented was novel); Kern-Tulane Water Dist v. City of Bakersfield, 634 F.

 21 Supp. 656, 667 (E.D. Cal. 1986) (substantial ground for difference of opinion

 22 existed where there was sparse authority addressing legal question presented). In

 23
      addition, courts have held that, independent of any consideration of the standards set
 24
      forth in 28 U.S.C. § 1292, leave to appeal an interlocutory order of the bankruptcy
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed:
                                  09/07/21
                                     09/09/21 10Entered:
                                                  Entered:
                                                         09/07/21
                                                           09/09/21
                                                                  20:05:41
                                                                    15:36:02Page
                                                                              Page
                                                                                 16
                        MEMORANDUM      OF  POINTS
                                   35ofof1841      AND AUTHORITIES                            35
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 24 of 31




  1 court should be granted “where the question presented is one of first impression.”

  2
      Tudor Associates, 64 B.R. at 660; Wilson Freight, 21 B.R. at 401. These standards,
  3
      too, are satisfied here.
  4
             The parties disagree as to whether the Schedule of Assigned Rights and
  5
      Causes of Action limits the scope of discovery under the Subpoena to those claims
  6

  7 relating to the cause of any of the wildfires. There is limited or no controlling

  8 authority addressing this legal question, which under these facts appears to be one of

  9
      first impression before this Court.
 10
                    3.     Resolution of This Question on Appeal Will Materially Advance
 11
                           Termination of PwC’s Role in This Proceeding
 12

 13
             The Schedule of Assigned Rights and Causes of Action makes clear that the

 14 Trustee was not provided a broad mandate to bring claims against third parties.

 15 Rather, the Trustee was assigned very specific claims: those that “relat[e] to the

 16
      cause of any of the Fires.” (emphasis added). Expanding these claims and the scope
 17
      of discovery under the Subpoena to issues that do not relate in any way to causation
 18
      of the wildfires will cause the parties to expend considerable additional time and
 19

 20
      resources reviewing and producing documents that will ultimately be useless in the

 21 Trustee’s adjudication of its assigned claims. By deciding this question on appeal

 22 now, the Court would allow the parties to proceed more efficiently and focus on the

 23
      information applicable only to the claims assigned to the Trustee in the Schedule of
 24
      Assigned Rights and Causes of Action.
 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed:
                                  09/07/21
                                     09/09/21 11Entered:
                                                  Entered:
                                                         09/07/21
                                                           09/09/21
                                                                  20:05:41
                                                                    15:36:02Page
                                                                              Page
                                                                                 17
                        MEMORANDUM      OF  POINTS
                                   36ofof1841      AND AUTHORITIES                           36
       Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 25 of 31




  1
      V.   CONCLUSION AND RELIEF SOUGHT
  2

  3        For all of the reasons set forth above, PwC asks that this Court permit this

  4 appeal as of right or, alternatively, grant PwC’s motion for leave to file an appeal of

  5 the Bankruptcy Court’s Order.

  6

  7 Dated: September 7, 2021              KIBLER FOWLER & CAVE LLP
  8

  9
                                          By: /s/ Matthew J. Cave
 10                                           MICHAEL D. KIBLER
 11                                           MATTHEW J. CAVE
                                              KEVIN C. KROLL
 12                                           Attorneys for PricewaterhouseCoopers
                                              LLP
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case:
Case:19-30088
      19-30088 Doc#
               Doc#11200
                    11215-1Filed:
                              Filed:
                                  09/07/21
                                     09/09/21 12Entered:
                                                  Entered:
                                                         09/07/21
                                                           09/09/21
                                                                  20:05:41
                                                                    15:36:02Page
                                                                              Page
                                                                                 18
                        MEMORANDUM      OF  POINTS
                                   37ofof1841      AND AUTHORITIES                            37
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 26 of 31




  1

  2

  3

  4

  5

  6

  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 10

 11
      In re:                                    CASE NO. 19-30088 (DM)
 12                                             Chapter 11
      PG&E CORPORATION
 13
                                                [PROPOSED] ORDER GRANTING
 14            -and-                            PRICEWATERHOUSECOOPERS
                                                LLP’S MOTION FOR LEAVE TO
 15 PACIFIC GAS AND ELECTRIC                    APPEAL FROM ORDER
      COMPANY,                                  COMPELLING
 16
                                                PRICEWATERHOUSECOOPERS
 17                    Debtors.                 LLP’S COMPLIANCE WITH RULE
                                                2004 SUBPOENA IN RELATION
 18                                             TO THE GENERAL RATE CASE
                                                DOCUMENTS
 19

 20

 21

 22

 23

 24

 25
Case:    [PROPOSED]
 Case:19-30088
       19-30088     ORDER
                 Doc#
                  Doc#    GRANTING
                       11200-1
                        11215-1    PRICEWATERHOUSECOOPERS
                                Filed:
                                 Filed:09/07/21
                                        09/09/21 Entered:     LLP’S MOTION
                                                   Entered:09/07/21
                                                            09/09/21       FORPage
                                                                    20:05:41
                                                                     15:36:02 LEAVE
                                                                               Page1TO
                                              APPEAL
                                      38ofof241                                          38
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 27 of 31




  1         Upon the motion (“Motion”) of PricewaterhouseCoopers LLP (“PwC”)
  2
      pursuant to Federal Rule of Bankruptcy Procedure 8004 for entry of an order
  3
      granting leave to appeal the Bankruptcy Court’s Order entered August 24, 2021,
  4
      compelling PwC’s compliance with a Rule 2004 Subpoena in relation to the General
  5
      Rate Case documents in the above-captioned proceeding (the “Order”); and it
  6

  7 appearing that due and adequate notice of the Motion has been given under the

  8 circumstances, and that no other or further notice need be given; and it appearing

  9
      that the relief requested in the Motion is warranted and after due deliberation, and
 10
      good and sufficient cause appearing therefor, it is hereby
 11
            ORDERED, ADJUDGED, AND DECREED THAT:
 12

 13
            1.     The Motion is GRANTED, as set forth herein.

 14         2.     PwC is granted leave to appeal the Order.

 15         3.     Notwithstanding any rule to the contrary, this Order shall take effect
 16
      immediately upon entry.
 17
            4.     The Court retains jurisdiction with respect to all matters arising from or
 18
      related to the implementation of this Order.
 19

 20
      Dated: ________________
 21                                        Hon. Dennis Montali
                                           U.S. Bankruptcy Judge
 22

 23

 24

 25
Case:    [PROPOSED]
 Case:19-30088
       19-30088     ORDER
                 Doc#
                  Doc#    GRANTING
                       11200-1
                        11215-1    PRICEWATERHOUSECOOPERS
                                Filed:
                                 Filed:09/07/21
                                        09/09/21 Entered:     LLP’S MOTION
                                                   Entered:09/07/21
                                                            09/09/21       FORPage
                                                                    20:05:41
                                                                     15:36:02 LEAVE
                                                                               Page2TO
                                              APPEAL
                                      39ofof241                                              39
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 28 of 31




                    UNITED STATES BANKRUPTCY COURT

                        NORTHERN DISTRICT OF CALIFORNIA




In Re: PG& E Corporation                            Bankruptcy Case No. 19-30088-DM
and Pacific Gas and Electric Company                Chapter 11




                       COURT CERTIFICATE OF MAILING

I, the undersigned, a regularly appointed clerk of the United States Bankruptcy Court for the
Northern District of California, served a copy of the foregoing document(s):

Notice of Appeal and Statement of Election- by PricewaterhouseCoopers LLP- Dkt. #11199

Order Compelling PricewatershouseCoopers LLP’s Compliance with Rule 2004 Subpoena
in Relation to the General Rate Case Documents- Dkt. #11145


That I, in the performance of my duties as such Clerk, served a copy of the foregoing
document(s) on the date shown below:


Office of the U.S. Trustee / SF
Phillip J. Burton Federal Building
450 Golden Gate Ave. 5th Fl., #05-0153
San Francisco, CA 94102


KIBLER FOWLER & CAVE LLP                         for PricewaterhouseCoopers, LLP
Michael D. Kibler
Matthew J. Cave
Kevin C. Kroll
1100 Santa Monica Blvd., #360
Los Angeles, CA 90025




Case: 19-30088      Doc# 11215-1
                         11213 Filed:
                                 Filed:
                                      09/09/21
                                        09/09/21 Entered:
                                                  Entered:09/09/21
                                                            09/09/21
                                                                   15:03:25
                                                                     15:36:02 Page
                                                                               Page1
                                      40ofof241                                                 40
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 29 of 31

GREENBERG GROSS LLP                 for The Honorable John K. Trotter (Ret.) Trustee of the
Evan C. Borges                          PG&E Fire Victim Trust
Sarah Kelly-Kilgore
601 S. Figueroa St., 30th Fl.
Los Angeles, CA 90017




                                        Da’Wana L. Chambers
Date: September 9, 2021                    Deputy Clerk




Case: 19-30088     Doc# 11215-1
                        11213 Filed:
                                Filed:
                                     09/09/21
                                       09/09/21 Entered:
                                                 Entered:09/09/21
                                                           09/09/21
                                                                  15:03:25
                                                                    15:36:02 Page
                                                                              Page2
                                     41ofof241                                                41
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 30 of 31




                    UNITED STATES BANKRUPTCY COURT

                        NORTHERN DISTRICT OF CALIFORNIA




In Re: PG& E Corporation                            Bankruptcy Case No. 19-30088-DM
and Pacific Gas and Electric Company                Chapter 11




                       COURT CERTIFICATE OF MAILING

I, the undersigned, a regularly appointed clerk of the United States Bankruptcy Court for the
Northern District of California, served a copy of the foregoing document(s):

Notice of Appeal and Statement of Election- by PricewaterhouseCoopers LLP- Dkt. #11199

Order Compelling PricewatershouseCoopers LLP’s Compliance with Rule 2004 Subpoena
in Relation to the General Rate Case Documents- Dkt. #11145


That I, in the performance of my duties as such Clerk, served a copy of the foregoing
document(s) on the date shown below:


Office of the U.S. Trustee / SF
Phillip J. Burton Federal Building
450 Golden Gate Ave. 5th Fl., #05-0153
San Francisco, CA 94102


KIBLER FOWLER & CAVE LLP                         for PricewaterhouseCoopers, LLP
Michael D. Kibler
Matthew J. Cave
Kevin C. Kroll
1100 Santa Monica Blvd., #360
Los Angeles, CA 90025




Case: 19-30088     Doc# 11215-2       Filed: 09/09/21    Entered: 09/09/21 15:36:02        Page 1
                                              of 2
        Case 4:21-cv-07118-HSG Document 1 Filed 09/15/21 Page 31 of 31

GREENBERG GROSS LLP                 for The Honorable John K. Trotter (Ret.) Trustee of the
Evan C. Borges                          PG&E Fire Victim Trust
Sarah Kelly-Kilgore
601 S. Figueroa St., 30th Fl.
Los Angeles, CA 90017




                                        Da’Wana L. Chambers
Date: September 9, 2021                    Deputy Clerk




Case: 19-30088    Doc# 11215-2   Filed: 09/09/21   Entered: 09/09/21 15:36:02       Page 2
                                         of 2
